Citation Nr: 0615165	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  04-25 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether an overpayment of Department of Veterans Affairs (VA) 
educational benefits in the calculated amount of $886.50 was 
validly created.   


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel











REMAND

Initially, the Board of Veterans Appeals (Board) notes that 
the appellant's period of active military has not been fully 
verified.  In an undated letter from the Department of 
Veterans Affairs (VA) Regional Office (RO), located in 
Muskogee, Oklahoma, the RO reported that the appellant had 
active military service from August 1990 to February 1995.  
However, the record does not show that verification of the 
exact dates of service has been obtained.  This must be done.

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 38 
U.S.C.A. § 7105(a) (2005), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case is furnished 
to the veteran.  In essence, the following sequence is 
required: There must be a decision by the agency of original 
jurisdiction, the veteran must express timely disagreement 
with the decision, the agency of original jurisdiction must 
respond by explaining the basis for the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.203 
(2005).

In a March 2004 decision by the Committee on Waivers and 
Compromises (Committee) at the Muskogee RO, the Committee 
denied the appellant's request for waiver of recovery of an 
overpayment of VA educational benefits in the amount of 
$886.50 on the basis that allowing the appellant to retain 
benefits for classes he did not attend would result in unjust 
enrichment.  In March 2004, the appellant filed a notice of 
disagreement and challenged the validity of the assessed 
overpayment of $886.50 in educational benefits.  A statement 
of the case was issued in June 2004.  However, the evidence 
of record is negative for a substantive appeal.  In this 
regard, although the VA Appeals Control and Locator System 
(VACOLS) shows that on July 8, 2004, the RO received the 
appellant's substantive appeal, nevertheless, as stated 
above, the evidence of record is negative for a substantive 
appeal.  Thus, it is 


unclear as to whether the appellant never submitted a 
substantive appeal or whether he submitted a substantive 
appeal on July 8, 2004, but it was never associated with the 
claims file.  This needs to be clarified.  

Accordingly, this appeal is remanded to the RO via the 
Appeals Management Center in Washington, D.C. for the 
following action:  

1.  The RO should request verification of 
the appellant's period of service from 
August 1990 to February 1995 with the 
National Personnel Records Center or other 
appropriate authority.  A copy of the 
appellant's DD 214 for this period of 
service should also be requested.  All 
information obtained should be made part 
of the file.

2.  The RO should take the necessary steps 
to locate the appellant's substantive 
appeal which was apparently received on 
July 8, 2004.  If the RO is unable to 
locate the appellant's substantive appeal, 
the RO should contact the appellant and 
request a copy, if available.  The 
substantive appeal, if obtained, must be 
made part of the claims folder.  If the 
search effort produces negative results, 
documentation to that effect should be 
placed in the claims file.   

3.  Thereafter, if the benefit on appeal 
remains denied, the RO shall issue the 
appellant a supplemental statement of the 
case, and he should be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board.  

No action is required by the appellant until he receives 
further notice; however, he 


may present additional evidence or argument while the case is 
in remand status at the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





